                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Daniel J. Bowen,                            )
                                            )
               Plaintiff,                   )      ORDER
                                            )
       vs.                                  )
                                            )      Case No. 1:16-cv-270
Tony Joe Hood,                              )
                                            )
               Defendant.                   )


       On October 31, 2018, the parties filed a Stipulation of Dismissal. The court ADOPTS the

parties’ stipulation (Doc. No. 47). The above-entitled action shall be DISMISSED with prejudice,

upon the merits, and without costs.

       IT IS SO ORDERED.

       Dated this 1st day of November, 2018.

                                                   /s/ Charles S. Miller, Jr.
                                                   Charles S. Miller, Jr., Magistrate Judge
                                                   United States District Court
